DETAILED ACTION
Introduction
Claims 1, 3-10, and 12-21 have been examined in this application. Claims 1, 8, 10, and 19 are amended. Claims 3, 6, 13, and 20 are as previously presented. Claims 4, 5, 7, 9, 12, and 14-18 are original. Claim 21 is new. Claims 2 and 11 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 3/31/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 3/31/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 3/31/2021 have been fully considered.
Regarding the arguments pertaining to the previously made rejection under 112 (presented on p. 9-10 under the heading “Rejection Under 35 U.S.C. § 112”), the arguments and amendments are persuasive and the previously made rejection is withdrawn. 
Regarding the arguments pertaining to the previously made rejection under 102 (presented on p. 10-13 under the heading “Rejections Under 35 U.S.C. § 102”), the arguments and amendments are persuasive. It is noted that Applicant’s arguments with respect to the references of US2015/0198455A1 (Chen et al.), US2016/0265917A1 (Yamamoto), and US2018/0068548A1 (Hwang) are moot because the new ground of rejection does not rely on any of these references for any teaching or matter specifically challenged in the argument. Therefore, the rejections under 35 U.S.C. § 102 have been withdrawn. 
Regarding the arguments pertaining to the previously made rejection under 103 (presented on p. 13-15 under the heading “Rejections Under 35 U.S.C. § 103”), the arguments and amendments are persuasive due to the dependency of claims on Independent Claim 1 or 19. It is noted that Applicant’s arguments with respect to the references of US2015/0198455A1 (Chen et al.) are moot because the new ground of rejection does not rely on any of these references for any teaching or matter specifically challenged in the argument. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2014/0228721A1 (Ehrenreich et al.) as well as the previously relied upon art of US2018/0268670A1 (Gabbay), US2008/0051991A1 (Lee et al.), US2018/0283889A1 (Koo et al.), US2016/0273930A1 (Wada et al.), US2016/0258758A1 (Houston et al.), and US2011/0126033A1 (Springfield et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10 and 21, the phrase “in a manner providing form fitting of the first and second arms about the user’s neck” renders the claims indefinite. The phrase recites an intended result of a “manner” but does not further limit the physical structure of the device. In addition, a device being “form fitting” is a subjective determination, and fit would be dependent upon a particular user’s anatomy. It is not clear how the phrase limits the claim, and one of ordinary skill in the art would not be reasonably appraised of the metes and bounds of the claims, making them indefinite. For the purposes of examination, the phrase is interpreted as any device with some structure for an adjustable fit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 10, 12, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2014/0228721A1 (Ehrenreich et al.).

Regarding Claim 1, Gabbay discloses a computer-implemented method of providing navigation commands to a user, the method implemented by a processor and comprising (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation):
obtaining a destination and a starting point from a user (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determining a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
converting each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device);
determining timing for forwarding each respective haptic signature based upon at least one of: (i) execution time of performing a haptic signature to be forwarded and (ii) a speed at which the user is traveling (see Figure 11B, [0160], in steps 1156, 1158, 1160, the advance distance (i.e. the appropriate moment/timing before reaching a waypoint) to deliver the attention alert (the first portion of the turn-by-turn command) is determined based on the present speed. Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
forwarding each respective haptic signature to one or more vibratory nodes in accordance with the timing determined (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device, i.e. the signature is forwarded to [0113-0120] one or more vibratory nodes when appropriate for the alert and turn), the one or more vibratory nodes configured to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature (see Figure 4A, [0113-0120, 0159] the vibratory nodes are proximal to a user’s forearm and indicate various possible turn commands, provided one at a time when each waypoint is reached in step 1150), wherein forwarding each respective haptic signature in accordance with the timing determined causes each respective haptic signature to be forwarded to the one or more vibratory nodes when appropriate for the user to perform a corresponding turn by turn command (see Figure 11B, [0156-0160], the forwarding of the turn alert portion of the command occurs at the waypoint, which is the appropriate moment for the user to perform the turn).


Gabbay does not explicitly recite the one or more vibratory nodes positioned and held in contact with skin above the user's clavicle.
Examiner’s note: It has been held that to be entitled to weight in method claims, recited structural limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). The limitation therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitations is set forth.

However, Ehrenreich et al. teaches a device with one or more nodes to deliver haptic vibration to a user (see [0181], Figure 5A, therapy providing device 200 with a driver which may be a haptic speaker/mechanical vibratory device),
the one or more vibratory nodes positioned and held in contact with skin above the user's clavicle (see Figure 5A [0181] a therapy providing device 200 including a driver assembly (vibratory node) which, see Figure 16A, 16B, [0209] may be used in a bandage 420 for holding the therapy providing device over the clavicle, or alternatively see Figure 17, [0258], a support structure for supporting therapy providing devices 200 over a user’s clavicle).

In other words, the primary reference of Gabbay discloses a device for providing vibration to a user’s forearm, whereas the secondary reference of Ehrenreich et al. teaches an alternative device form-factor for performing the same function, which was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date to simply substitute one known 

Regarding Claim 3, Gabbay discloses the method of Claim 1 wherein the timing is further determined based upon distance to upcoming turn in a path of travel of the user from the starting point to the destination (see Figure 11B, [0160], the speed is used to determine the distance before the next turn, at which to forward the attention alert portion of the turn-by-turn command).

Regarding Claim 5, Gabbay discloses the method of Claim 1 wherein the destination is selected by the user from a database of locations (see [0146-0148], in step 1106 the user may choose a trek (including a final waypoint, or destination) from saved treks, which may be on external resources such as an SD card or from a trek created on a Google map (i.e. from a database of treks including destinations)).

Regarding Claim 7, Gabbay discloses the method of Claim 1 wherein the user is a first user (see Figure 12A, [0163] the team leader), the method further comprising:
receiving a request by a second user to follow the first user (see Figure 12A, [0165-0166] in step 1204 and 1206 other members of the group switch on their wearable device and the devices appear on the application’s pairing page (i.e. a request to be paired for [0173] navigation together, following the leader));
upon approval by the first user (see [0168] the user can select (approve) the other devices to pair):
(see [0173] if all devices are set to receive directional alerts, then the group members navigate together (second user(s) following along with the leader) via the directional commands);
converting each of the plurality of following commands into a respective haptic signature (see [0103, 0165, 0173] the commands are to a wearable (haptic device)); and
forwarding each respective haptic signature to one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user (see [0103, 0165, 0173] the commands are to a wearable (haptic device) with a plurality of micro-vibrators to indicate [0122] directional commands when traveling with the leader).

Regarding Claim 10, Gabbay does not explicitly recite the method of Claim 1 wherein the one or more vibratory nodes include a first vibratory node and a second vibratory node and the first and second vibratory nodes are contained in a neck-worn housing, the neck-worn housing having: (a) a back component, (b) a first arm on a left-hand side of the user's neck, and (c) a second arm on a right-hand side of the user's neck, 
the first vibratory node detachably coupled to a distal end of the first arm, and the second vibratory node detachably coupled to a distal end of the second arm, 
a proximal end of the first arm connected to one end of the back component, a proximal end of the second arm connected to an end opposite to the one end of the back component, wherein the proximal end of the first arm is connected to the one end of the back component and the proximal end of the second arm is connected to the opposite end of the back component in a manner providing form fitting of the first and second arms about the user's neck, such that the first and second vibratory nodes are held in contact with the skin above the user's clavicle.
Examiner’s note: It has been held that to be entitled to weight in method claims, recited structural limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). The limitation therefore receives little patentable weight, however for the purposes of compact prosecution a full rejection of the limitations is set forth.

However, Ehrenreich et al. teaches the device as recited above,
wherein the one or more vibratory nodes include a first vibratory node and a second vibratory node (see Figure 17, [0258] the two therapy providing devices 200 including [0181] a driver assembly (vibratory node)) and the first and second vibratory nodes are contained in a neck-worn housing (see Figure 17, [0261] the drivers (vibratory nodes) contained in the overall support structure 600 which is worn over the shoulders (i.e. around the neck)), the neck-worn housing having: (a) a back component (see Figure 17 pad 650 and inner portion of arms 630), (b) a first arm on a left-hand side of the user's neck (see Figure 17, the outer portion of the arm on the right side of the figure), and (c) a second arm on a right-hand side of the user's neck (see Figure 17, the outer portion of the arm on the left side of the figure), 
the first vibratory node detachably coupled to a distal end of the first arm (see Figure 17, first therapy providing device 200 (including the driver assembly) coupled to the right side arm, wherein [0183] the driver assembly (vibratory node) may be constructed of multiple pieces such that a second intermediate portion is removable and can be changed, i.e. the vibratory node (driver assembly) is detachably coupled), and the second vibratory node detachably coupled to a distal end of the second arm (see Figure 17, second therapy providing device 200 coupled to the left side arm, detachable per [0183] per the same rationale as the first vibratory node), 
(see Figure 17, the outer portion of the first arm coupled to the back component by pivot 610), a proximal end of the second arm connected to an end opposite to the one end of the back component (see Figure 17, the outer portion of the second arm coupled to the opposite end of the back component by the other pivot 610), wherein the proximal end of the first arm is connected to the one end of the back component and the proximal end of the second arm is connected to the opposite end of the back component in a manner providing form fitting of the first and second arms about the user's neck (see Figure 17, [0258] the arms connected to opposite ends of the back component by pivots 610 to allow adjustable (form fitting) positioning), such that the first and second vibratory nodes are held in contact with the skin above the user's clavicle (see [0258]).
The motivation to combine Gabbay and Ehrenreich et al. was provided above in the rejection of Claim 1.

Regarding Claim 12, Gabbay does not explicitly recite the method of Claim 1 wherein the nodes are magnetically contained in a housing.

However, Ehrenreich et al. teaches the device as recited above,
wherein the nodes are magnetically contained in a housing (see Figure 2, [0130] magnets 230 on the therapy providing device and Figures 16A, 16B, [0209] the bandage 420 magnetically coupled to the therapy providing device. I.e. the node being contained in an overall housing formed by the combination of the bandage and “housing 210,” magnetically).
The motivation to combine Gabbay and Ehrenreich et al. was provided above in the rejection of Claim 1.

Regarding Claim 14, Gabbay discloses the method of Claim 1 wherein the destination is a tour comprising a plurality of destinations (see [0144, 0145] plural “waypoints” may make up a trek, i.e. a tour of a plurality of intermediate destinations before the final destination waypoint).

Regarding Claim 15, Gabbay discloses the method of Claim 14 further comprising:
enabling the user to create the tour by indicating two or more destinations (see [0144, 0145] the user may draw a trek by setting plural waypoints).

Regarding Claim 16, Gabbay discloses the method of Claim 1 wherein the destination comprises at least one of: a latitude coordinate, a longitude coordinate, a title (see [0142] a trek can be named), a type, and a unique identifier.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 19, Gabbay discloses a system for providing navigation commands to a user (see [0019, 0140] a computerized mobile device performing the method of Figure 11A-11B for navigation), the system comprising:
one or more vibratory nodes (see Figure 3B, [0103-0105], a device comprises multi-vibrators);
a processor and a memory with computer code instructions stored thereon and communicatively coupled to the one or more vibratory nodes, the processor and the memory, with the computer code instructions configured to cause the processor to (see [0140] an application running on a user smartphone):
 (see Figure 11A, [0141-0145], upon launching the application the user may edit or set waypoints for a trek (the final and first waypoints being the destination and starting point));
determine a plurality of turn by turn commands for navigating from the starting point to the destination (see Figure 11B, [0156-0159] from the starting point, reached in step 1142, an attention alert and turn alert (together comprising the claimed “turn-by-turn command”) are determined and provided in steps 1144 and 1150, for the next waypoint, until the last waypoint is reached in step 1152);
convert each of the plurality of turn by turn commands into a respective haptic signature (see Figure 3A, 3B, 11B, [0104, 0105, 0156, 0159], the attention and turn instructions are given via vibration patterns on a wearable device);
determine timing for forwarding each respective haptic signature based upon at least one of: (i) execution time of performing a haptic signature to be forwarded and (ii) a speed at which the user is traveling (see Figure 11B, [0160], in steps 1156, 1158, 1160, the advance distance (i.e. the appropriate moment/timing before reaching a waypoint) to deliver the attention alert (the first portion of the turn-by-turn command) is determined based on the present speed. Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
forward each respective haptic signature to the one or more vibratory nodes in accordance with the timing determined (see Figure 3B, [0105, 0156, 0159], the application controls vibration bursts to an appropriate directional arm of the device, i.e. the signature is forwarded to [0113-0120] one or more vibratory nodes when appropriate for the alert and turn), the one or more vibratory nodes configured to indicate the plurality of turn by turn commands one at a time to the user by performing each respective haptic signature (see Figure 4A, [0113-0120, 0159] the vibratory nodes are proximal to a user’s forearm and indicate various possible turn commands, provided one at a time when each waypoint is reached in step 1150), wherein forwarding each respective haptic signature in accordance with the timing determined causes each respective haptic signature to be forwarded to the one or more vibratory nodes when appropriate for the user to perform a corresponding turn by turn command (see Figure 11B, [0156-0160], the forwarding of the turn alert portion of the command occurs at the waypoint, which is the appropriate moment for the user to perform the turn).

Gabbay does not explicitly recite the one or more vibratory nodes positioned and held in contact with skin above the user's clavicle.

However, Ehrenreich et al. teaches a device with one or more nodes to deliver haptic vibration to a user (see [0181], Figure 5A, therapy providing device 200 with a driver which may be a haptic speaker/mechanical vibratory device),
the one or more vibratory nodes positioned and held in contact with skin above the user's clavicle (see Figure 5A [0181] a therapy providing device 200 including a driver assembly (vibratory node) which, see Figure 16A, 16B, [0209] may be used in a bandage 420 for holding the therapy providing device over the clavicle, or alternatively see Figure 17, [0258], a support structure for supporting therapy providing devices 200 over a user’s clavicle).

In other words, the primary reference of Gabbay discloses a device for providing vibration to a user’s forearm, whereas the secondary reference of Ehrenreich et al. teaches an alternative device form-factor for performing the same function, which was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date to simply substitute one known 

Regarding Claim 20, Gabbay discloses the system of Claim 19 wherein the user is a first user (see Figure 12A, [0163] the team leader), and where the processor and the memory, with the computer code instructions, are further configured to cause the processor to:
receive a request by a second user to follow the first user (see Figure 12A, [0165-0166] in step 1204 and 1206 other members of the group switch on their wearable device and the devices appear on the application’s pairing page (i.e. a request to be paired for [0173] navigation together, following the leader));
upon approval by the first user (see [0168] the user can select (approve) the other devices to pair):
determine a plurality of following commands to facilitate the second user following the first user (see [0173] if all devices are set to receive directional alerts, then the group members navigate together (second user(s) following along with the leader) via the directional commands);
convert each of the plurality of following commands into a respective haptic signature (see [0103, 0165, 0173] the commands are to a wearable (haptic device)); and
forward each respective haptic signature to one or more vibratory nodes associated with the second user, the one or more vibratory nodes associated with the second user configured to indicate the plurality of following commands to the second user (see [0103, 0165, 0173] the commands are to a wearable (haptic device) with a plurality of micro-vibrators to indicate [0122] directional commands when traveling with the leader).

Regarding Claim 21, Gabbay does not explicitly recite the system of Claim 19 wherein the one or more vibratory nodes include a first vibratory node and a second vibratory node and the first and second vibratory nodes are contained in a neck-worn housing, the neck-worn housing having: (a) a back component,
(b) a first arm on a left-hand side of the user's neck, and (c) a second arm on a right-hand side of the user's neck, the first vibratory node detachably coupled to a distal end of the first arm, and the second vibratory node detachably coupled to a distal end of the second arm, a proximal end of the first arm connected to one end of the back component, a proximal end of the second arm connected to an end opposite to the one end of the back
component, wherein the proximal end of the first arm is connected to the one end of the back component and the proximal end of the second arm is connected to the opposite end of the back component in a manner providing form fitting of the first and second arms about the user's neck, such that first and second vibratory nodes are held in contact with the skin above the user's clavicle.

However, Ehrenreich et al. teaches the device as recited above,
wherein the one or more vibratory nodes include a first vibratory node and a second vibratory node (see Figure 17, [0258] the two therapy providing devices 200 including [0181] a driver assembly (vibratory node)) and the first and second vibratory nodes are contained in a neck-worn housing (see Figure 17, [0261] the drivers (vibratory nodes) contained in the overall support structure 600 which is worn over the shoulders (i.e. around the neck)), the neck-worn housing having: (a) a back component (see Figure 17 pad 650 and inner portion of arms 630), (b) a first arm on a left-hand side of the user's neck (see Figure 17, the outer portion of the arm on the right side of the figure), and (c) a second arm on a right-hand side of the user's neck (see Figure 17, the outer portion of the arm on the left side of the figure), 
 (see Figure 17, first therapy providing device 200 (including the driver assembly) coupled to the right side arm, wherein [0183] the driver assembly (vibratory node) may be constructed of multiple pieces such that a second intermediate portion is removable and can be changed, i.e. the vibratory node (driver assembly) is detachably coupled), and the second vibratory node detachably coupled to a distal end of the second arm(see Figure 17, second therapy providing device 200 coupled to the left side arm, detachable per [0183] per the same rationale as the first vibratory node), 
a proximal end of the first arm connected to one end of the back component(see Figure 17, the outer portion of the first arm coupled to the back component by pivot 610), a proximal end of the second arm connected to an end opposite to the one end of the back component (see Figure 17, the outer portion of the second arm coupled to the opposite end of the back component by the other pivot 610), wherein the proximal end of the first arm is connected to the one end of the back component and the proximal end of the second arm is connected to the opposite end of the back component in a manner providing form fitting of the first and second arms about the user's neck (see Figure 17, [0258] the arms connected to opposite ends of the back component by pivots 610 to allow adjustable (form fitting) positioning), such that first and second vibratory nodes are held in contact with the skin above the user's clavicle (see [0258]).
The motivation to combine Gabbay and Ehrenreich et al. was provided above in the rejection of Claim 19.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2014/0228721A1 (Ehrenreich et al.), further in view of Publication US2008/0051991A1 (Lee et al.).

Regarding Claim 4, Gabbay further discloses the destination may be obtained using a smartphone (see [0146]).

Gabbay does not explicitly recite the method of Claim 1 wherein at least one of the destination and starting point are obtained in response to the user scanning a quick response (QR) code.

Lee et al. teaches a technique for obtaining navigation data in a mobile device (see [0031]),
wherein at least one of the destination and starting point are obtained in response to the user scanning a quick response (QR) code (see [0039, 0040] and Figure 5B, image capture device or [0051] bar code scanner can obtain current coordinates (a starting location) and destination coordinates from a QR code).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of creating a route in Gabbay to further include the method of scanning a QR code, as taught in Lee et al., with the motivation of providing an easier user experience by allowing convenient input of address information (see Lee et al.  [0053]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2014/0228721A1 (Ehrenreich et al.), further in view of Published Application US2018/0283889A1 (Koo et al.).

Regarding Claim 6, Gabbay further discloses the capability to retrieve destinations from external sources including the internet (see [0144-0146]) ,
(see [0258, 0263]).

Gabbay does not explicitly recite the method of Claim 5 wherein one or more locations stored in the database are added by users of a social network.
In other words, Gabbay does not explicitly recite selecting the destination from a database, which has been added by user of a social network.

Koo et al. teaches a navigation method, for selecting a destination from a database (see Figure 1 and [0050], block 106 comprises searching cloud-based storage for locations, [0051], the locations from the results is added as a destination, see Claim 1, via a selection) 
wherein one or more locations stored in the database are added by users of a social network (see [0050], the searched information in block 106 may be geo-tagged check in data added by friends or family, from social network data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the journey creation method of Gabbay with the steps for searching and retrieving locations added by social media users, as taught by Koo et al., with the motivation of increasing user satisfaction by creating optimal routes and considering user constraints (see Koo et al. [0023, 0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2014/0228721A1 (Ehrenreich et al.), further in view of Publication US2016/0273930A1 (Wada et al.).
Regarding Claim 8, Gabbay discloses performing determining a plurality of turn by turn commands, converting, and determining timing to reach a destination (see the Rejection of Claim 1 above) and discloses that the device may be used for driving (see [0160]).

Gabbay does not explicitly recite the method of Claim 1 wherein the user is a first user and the destination is dynamically changing based upon a location of a second user, the method further comprising:
repeating the determining a plurality of turn by turn commands, the converting, and the determining timing as the destination changes.

Wada et al. teaches a method for navigation,
wherein the user is a first user and the destination is dynamically changing based upon a location of a second user (see [0066], a leader vehicle is designated, and the terminal T1 outputs a constantly changing current position, and see [0062] the terminal is associated with a driver, a second user), the method further comprising:
repeating determining navigation commands as the destination changes (see [0066], the follower terminal T2 (the device of the first user) outputs navigation by searching a route using the constantly changing current position of the leader vehicle “C” as a moving destination (steps S7 and S8 in Figure 2)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determining of navigation commands of Gabbay (including determining, converting, and determining timing) with the feature for a dynamic destination as taught by Wada et al., with the motivation of increasing user satisfaction and safety by allowing the user to follow another while focusing on travelling or driving (see Wada et al. [0062]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2014/0228721A1 (Ehrenreich et al.), further in view of Publication US2016/0258758A1 (Houston et al.).
Regarding Claim 9, Gabbay further discloses multiple haptic devices with different number of vibratory nodes (see Figure 3A, 4A, [0122]).
Gabbay does not explicitly recite the method of Claim 1 further comprising:
obtaining data regarding a number of vibratory nodes associated with the user;
and wherein converting each of the plurality of turn by turn commands into a respective haptic signature considers if the number of vibratory nodes associated with the user is odd or even.

Houston et al. teaches a method of providing haptic feedback (see [0399], generating directional haptic cues), comprising:
obtaining data regarding a number of vibratory nodes associated with the user (see [0399, 0412] and Table 1, the number of actuators (NACT) is an input variable of the system); and
wherein converting each of the plurality of turn by turn commands into a respective haptic signature considers if the number of vibratory nodes associated with the user is odd or even (see [0399, 0412] and Table 1, the conversion to an output is dependent on the number of actuators, e.g. 2, 3, or 4. In other words, the conversion depends on whether the number of nodes is an odd or even number).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reception of input parameters and output of a haptic signature of Gabbay by using  Houston et al., with the motivation of enhancing the flexibility of the system by allowing the use of haptic devices with fewer numbers of vibratory nodes by using asymmetric vibration techniques (see Houston et al. [0399]).
Regarding Claim 13, Gabbay further discloses wherein each respective haptic signature comprises one or more pulses (see [0156, 0159] a plurality of bursts) characterized by a set of parameters including total run time (see [0156, 0159] the bursts may be short or long)

Gabbay does not explicitly recite the method of Claim 1 wherein each respective haptic signature comprises one or more pulses characterized by a set of parameters including pulse amplitude, pulse width, duty cycle, and total run time such that a value of at least one parameter of the set of parameters is unique for each respective haptic signature.

Houston et al. teaches the method of providing haptic feedback as above, 
wherein each respective haptic signature comprises one or more pulses characterized by a set of parameters including pulse amplitude, pulse width, duty cycle, and total run time such that a value of at least one parameter of the set of parameters is unique for each respective haptic signature (see [0970], a vector-type haptic signal using a plurality of vibration devices will rely on a unique signature characterized by the amplitude, as well as the duration of bursts (run time), and see [0361], the vibration controller can use a pulse width modulation (PWM) signal, where the duty cycle is proportional to amplitude. In other words, the pulse width and duty cycle change with amplitude to create each unique direction signal in [0970]).
Gabbay and Houston et al. was provided in the rejection of Claim 9.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0268670A1 (Gabbay) in view of Publication US2014/0228721A1 (Ehrenreich et al.), further in view of Publication US2011/0126033A1 (Springfield et al.).
Regarding Claim 17, Gabbay further discloses the vibratory node device running on batteries (see [0023]).

Gabbay does not explicitly recite the method of Claim 1 further comprising:
receiving battery level information from the one or more vibratory nodes.

Springfield et al. teaches a method in wireless devices (see Figure 2, 0024 adaptive polling method) comprising:
receiving battery level information from the linked device (see [0025], a first device (laptop) may ascertain the current battery state of a mobile phone (linked device)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the smartphone and device of Gabbay to use the techniques for handling battery information as taught by Springfield et al., with the motivation of extending battery life in connected devices (see Springfield et al. [0021]).

Regarding Claim 18, Gabbay does not explicitly recite the method of Claim 17 further comprising:
ceasing the forwarding when the battery level information is below a threshold.

Springfield et al. teaches the power management techniques as recited above, further comprising:
ceasing the communication when the battery level information is below a threshold (see [0025], when the battery information of the linked mobile phone is below a certain threshold, the laptop PC will use an adaptive polling technique [0024] which reduces polling (i.e. ceasing communications at certain times)).
The motivation to combine Gabbay and Springfield et al. was provided in the above rejection of Claim 17.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20050132290-A1 teaches subject matter including a necklace with vibrational elements for a user’s clavicle (see e.g. [0083-0087]).
US-20170011602-A1 teaches subject matter including a necklace with haptic elements (see e.g. Figure 24B, [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619